503 F.2d 457
UNITED STATES of America, Appellee,v.Harold Dean McGRAW, Appellant.
No. 74-1346.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 11, 1974.Decided Oct. 2, 1974.

Robert E. Heisler, Hayes & Heisler, Clayton, Mo., for appellant.
Michael W. Reap, Asst U.S. Atty., St. Louis, Mo., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
This is a timely appeal by defendant McGraw from his conviction and resulting sentence on an indictment charging that he willfully and knowingly possessed a sawed-off shotgun which had not been registered to him in the National Firearms Registration and Transfer Record, in violation of 26 U.S.C. 5861(d).


2
The only point raised upon appeal is that 26 U.S.C. 5861(d), as applied to him as a previously convicted felon, is unconstitutional and that it violates his fifth amendment protection against self-incrimination because any attempt to register the firearm would be an admission of guilt of violation of 18 U.S.C. App. 1202(a)(1) which makes it a crime for a convicted felon to possess a firearm.


3
This case was consolidated for argument with United States v. Roberts, 503 F.2d 453.  Opinion has been filed in that case on this date.  Roberts and McGraw were represented by the same counsel.  The constitutional attack here made is identical to that made in Roberts.  For the reasons stated in Roberts, we reject defendant's constitutional attack upon 5861(d) and affirm the conviction.